EXAMINER’S COMMENTS
Election/Restrictions
Claims 1-3, 5-7 and 14-18 are allowable. The restriction requirement between species, as set forth in the Office action mailed on July 27, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 27, 2020 is partially withdrawn.  Claims 4 and 9, directed to a first product species and a carbon monoxide production species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-13, directed to a synthesis system remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 10-13 

directed to a synthesis system non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claims 10-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-7, 9 and 14-18 are allowable over the prior art of record because the prior art does not teach or suggest a synthesis method comprising a first step of producing and a second step of synthesizing as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Otsuka et al. and Li et al. do not teach wherein at least a part of the carbon monoxide used in the first step is produced by reduction of the carbon dioxide at the side of the cathode of the first electrochemical cell. Therefore, a person skilled in the art would not have been motivated to 

adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Teamey et al. (US Patent Application Publication No. 2013/0105330 A1) is cited to teach reducing carbon dioxide to carbon monoxide at a cathode (page 2, [0025]) and directly oxidizing ethane to ethanol at the anode (page 2, [0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 2, 2021